400 Howard Street San Francisco, CA 94105 Tel +1 Fax +1 Jack.Gee@blackrock.com March 1, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-92935; Investment Company Act File No. 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses and Statements of Additional Information for the following Trust funds, each dated March 1, 2016, do not differ from those contained in Post- Effective Amendment No. 1,579 to the Trust’s Registration Statement on Form N-1A, filed electronically on February 25, 2016: iShares 0-5 Year High Yield Corporate Bond ETF iShares 0-5 Year Investment Grade Corporate Bond ETF iShares 0-5 Year TIPS Bond ETF iShares 1-3 Year International Treasury Bond ETF iShares Aaa - A Rated Corporate Bond ETF iShares B - Ca Rated Corporate Bond ETF iShares Baa - Ba Rated Corporate Bond ETF iShares CMBS ETF iShares Convertible Bond ETF iShares Core 1-5 Year USD Bond ETF iShares Core Total USD Bond Market ETF iShares Core U.S. Treasury Bond ETF iShares Currency Hedged International High Yield Bond ETF iShares Floating Rate Bond ETF iShares Global Inflation-Linked Bond ETF iShares GNMA Bond ETF iShares iBonds Dec 2016 Term Corporate ETF iShares iBonds Dec 2017 Term Corporate ETF iShares iBonds Dec 2018 Term Corporate ETF iShares iBonds Dec 2019 Term Corporate ETF iShares iBonds Dec 2020 Term Corporate ETF iShares iBonds Dec 2021 Term Muni Bond ETF iShares iBonds Dec 2021 Term Corporate ETF iShares iBonds Dec 2022 Term Muni Bond ETF iShares iBonds Dec 2022 Term Corporate ETF iShares iBonds Dec 2023 Term Corporate ETF iShares iBonds Dec 2024 Term Corporate ETF iShares iBonds Dec 2025 Term Corporate ETF iShares iBonds Mar 2016 Corporate ETF iShares iBonds Mar 2016 Corporate ex-Financials ETF iShares iBonds Mar 2018 Term Corporate ETF iShares iBonds Mar 2018 Term Corporate ex-Financials ETF iShares iBonds Mar 2020 Term Corporate ETF iShares iBonds Mar 2020 Term Corporate ex-Financials ETF iShares iBonds Mar 2023 Term Corporate ETF iShares iBonds Mar 2023 Term Corporate ex-Financials ETF iShares International Inflation-Linked Bond ETF iShares International Treasury Bond ETF iShares J.P. Morgan USD Emerging Markets Bond ETF iShares TIPS Bond ETF iShares Treasury Floating Rate Bond ETF iShares Yield Optimized Bond ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Yours truly, /s/ Jack Gee Jack Gee Treasurer and Chief Finanical Officer cc:Benjamin J. Haskin, Esq.
